DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzie et al. (US 2012/0193088) in view of Zheng (US 6869079).
	Regarding claims 1 and 7, Benzie et al. discloses a downhole seal 10 Fig. 3, comprising: a cylindrical body; a plurality of exterior sealing elements 43 disposed on an exterior surface of the body; and a plurality of interior sealing elements 44 disposed on an interior surface of the body, wherein the exterior sealing elements are offset from the interior sealing elements along the body; wherein the seal interior sealing element 44 are capable of forming a pocket 42 there between; and the seal is capable of being installed between first and second surfaces Fig. 7A, whereby application In re Leshin, 125 USPQ 416. 	Regarding claim 2, Benzie et al. as modified discloses wherein the plurality of exterior sealing elements 43 extends radially from the body.
 	Regarding claim 3, Benzie et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein the plurality of exterior sealing elements comprises an arcuate shape. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the protrusion since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
 	Regarding claims 5 and 23, the combination discloses wherein the seal (308 of Zheng) further comprises opposing y-shaped portions. 	Regarding claim 6, the combination discloses a plurality of exterior 43 and interior sealing elements 44 disposed on either side of the opposing y-shaped portions. 	Regarding claim 8, Benzie et al. as modified discloses wherein the body 10 is flexible.
  	Regarding claim 24, Benzie et al. as modified wherein the one exterior sealing element 43 of the plurality of exterior sealing elements is capable of disengaging from a corresponding one of the first and second surfaces upon application of the fluid pressure between the first and second surfaces.
	 	Claims 11-13, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzie et al. in view of Zheng and further in view of Sundararajan (US 6,966,537).
 	Regarding claim 11, Benzie et al. and Zheng disclose a downhole seal 10, comprising: a first sealing member (118a of Zheng); a second sealing member (118b of Zheng), wherein each of the first and second sealing members include: a cylindrical body; a plurality of exterior sealing elements 43 disposed on an exterior surface of the body; and a plurality of interior sealing elements 44 disposed on an interior surface of the body, wherein the exterior sealing elements are offset from the interior sealing elements along the body; and a third sealing member (308 of Zheng) disposed between the first sealing member and the second sealing member; wherein the seal interior sealing element 44 are capable of forming a pocket 42 there between; and the seal is capable of being installed between first and second surfaces Fig. 7A, whereby application of a fluid pressure between the first and second surfaces is capable of causing one exterior sealing element of the plurality of sealing elements to move toward a pocket. However, the combination fails to explicitly disclose that the shape of the third sealing member is different from the first seal element.  Sundararajan shows a third sealing member 80 having a different shape than the first sealing member 78.  Therefore, it would have been obvious to one of ordinary skill in the art at the 
 	Benzie and Zheng disclose that exemplary seals are often made of nonmetallic, elastomeric materials, but fail to explicitly disclose seals made of elastomeric/thermoplastic material, nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an elastomer material given the application and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claims 12 and 13, the combination discloses wherein each of the first and second sealing members 118a, 118b include a y-shaped end, but fail to explicitly disclose that the y-shaped ends are arranged to face each other. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the sealing ends since it has been that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Regarding claim 21, the combination fails to explicitly disclose that the third seal is an O-ring, however, Sundararajan discloses the seal 80 may be of different constructions, materials, and the like (Col. 11, Ln. 47-48 of Sundararajan). 	Regarding claim 22, the combination discloses a downhole seal 10, comprising: a cylindrical body; a plurality of exterior sealing elements 43 disposed on an exterior surface of the body; a plurality of interior sealing elements 44 disposed on an interior surface of the body, wherein the exterior sealing elements are offset from the interior sealing elements along the body; and a first y-shaped portion (78 of Sundararajan) facing a second y-shaped portion (82 of Sundararajan) and connected to the second y-shaped portion (See Col. 11, Ln. 38-47 of Sundararajan).

 	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariese (EP 0994287).
 	Regarding claim 15, Ariese discloses a downhole seal Fig. 1, comprising: a cylindrical body 5 comprising an elastomer; a plurality of exterior sealing elements 7 disposed at an angle on an exterior surface of the body; and a plurality of interior sealing elements 8 disposed at an angle on an interior surface of the body, wherein the exterior sealing elements are aligned with the interior sealing elements and angled in the same direction.	
 	Regarding claim 16, Ariese discloses wherein the plurality of exterior sealing elements 7 extends radially from the body 5.


 	

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariese. 	Regarding claim 17, Ariese discloses wherein the plurality of exterior sealing elements 7 include: a front edge; and a back edge, but fail to explicitly disclose wherein the front edge and the back edge are inclined at different angles relative to a longitudinal axis of the body. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the protrusion since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  	Regarding claim 18, Ariese as modified discloses a spacer portion 11 connecting the front edge and the back edge.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariese in view of Sundararajan (US 6966537).
 	Regarding claim 19, Ariese discloses the invention as claimed above but fails to explicitly disclose wherein the seal comprises oppositely angled sealing members.  Sundararajan shows a downhole seal Fig. 1B having oppositely angled sealing members 78, 82.   Therefore, it would have 
 	Regarding claim 20, the combination discloses a connecting portion (80A of Sundararajan) disposed between the oppositely angled sealing members 78, 82.

Response to Arguments
Applicant's arguments filed 6/10/2019 have been fully considered but they are not persuasive.  Applicant argues that the Benzie reference dose not teach or suggest the intended use wherein the downhole seal is configured such that... in use, the downhole seal is installed between first and second surfaces, whereby application of a fluid pressure between the first and second surfaces causes one exterior sealing element of the plurality of exterior sealing elements to move towards the pocket.  This is not persuasive since the Benzie reference substantially discloses all the structural limitation as claimed and would be capable of the disclosed intended use by Applicant.  Moreover, [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)	

	
  						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Examiner, Art Unit 3675